Assocs., Inc. v. Moore McCormack Petroleum, Inc., 734 S.W.2d 653, 655 (Tex.

1987) (explaining the canon’s meaning:        “the naming of one thing
                                                                  FILED excludes
                                                                        IN
                                                               14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
another”).                                                     4/13/2015 12:16:02 PM
                                                               CHRISTOPHER A. PRINE
      The written agreement addresses expenses by      providing for oneClerk
                                                                            and only

one category of expenses to fall purely on Appellant. It provides for “the Fleming

firm’s payment of the costs of echocardiograms.” But it does not mention any

litigation expenses other than the echo charges. Nor does any contract language

excuse the Kirklins from paying expenses other than the named echo charges that

Appellant agreed to pay. The only reasonable conclusion is that the echo costs and

no others would fall exclusively on Appellant.

      The expressio unius rule has been applied to contracts that address expenses.

In Gunderson v. Wells Fargo Bank, No. 02-09-171-CV, 2010 WL 2636162 (Tex.

App.—Fort Worth July 1, 2010, no pet.), the contract allowed for a certain manner

of collection of attorney’s fees incurred in certain legal actions: “Any fees or

expenses (including attorney’s fees and expenses) the Bank incurs in responding to

any such legal process may be charged against any account you maintain with the

Bank.” Id. at *5. The court of appeals applied the expressio unius rule:

      By its terms, the agreement covers only one manner by which Wells
      Fargo is entitled to collect attorney’s fees for responding to the legal
      process it was faced with—the tax levy sent to it by the Board. By
      specifically including this manner only—and purposely excluding all
      other manners of pursuing fees—the parties in this case contracted the


                                         17
                                                                                                           Exhibit 3
                                                                                 1,12112(594,18)220018114/13/2015 12:00:00 AM10:06:13.1887913